                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 1 of 16 Page ID #:798



                             1 BUCHALTER
                                 A Professional Corporation
                             2   TRACY A. WARREN (SBN: 228013)
                                 RICK A. WALTMAN (SBN: 306463)
                             3   655 West Broadway, Suite 1625
                                 San Diego, CA 92101
                             4   Tel.: 619.219.5335
                                 Email: twarren@buchalter.com
                             5           rwaltman@buchalter.com
                             6 Attorneys for Defendant
                                 SCG AMERICAN CONSTRUCTION INC.
                             7
                             8                            UNITED STATES DISTRICT COURT
                             9                          CENTRAL DISTRICT OF CALIFORNIA
                       10
                       11 PETER STROJNIK, SR.,                            Case No. 8:19-cv-01560-JVS-JDE
                       12                        Plaintiff,
                                                                          DEFENDANT SCG AMERICAN
                       13                VS.                              CONSTRUCTION INC.’S REPLY IN
                                                                          SUPPORT OF MOTION TO
                       14 SCG AMERICAN CONSTRUCTION                       DISMISS PLAINTIFF’S SECOND
                                 INC. DBA HYATT REGENCY                   AMENDED COMPLAINT [ECF #27]
                       15 ORANGE COUNTY,
                                                                          Hearing Date: August 3, 2020
                       16                        Defendant.               Time:         1:30 p.m.
                                                                          Judge:        Hon. James V. Selna
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION        REPLY IN SUPPORT OF MOTION TO DISMISS          Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES

                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                                 BN 40544708v1
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 2 of 16 Page ID #:799



                             1                                         TABLE OF CONTENTS
                                                                                                                                           PAGE
                             2
                             3 I.        INTRODUCTION ........................................................................................... 1
                             4 II.       STROJNIK CONTORTS THE RELEVANT STANDING AND
                                         PLEADING STANDARDS ............................................................................ 2
                             5
                                 III.    STROJNIK IS UNABLE TO ALLEGE INJURY-IN-FACT ......................... 4
                             6
                                 IV.     PLAINTIFF DOES NOT ALLEGE A GENUINE INTENT TO
                             7           RETURN OR DETERRENCE ....................................................................... 6
                             8 V.        STROJNIK IGNORES HIS LITIGATION HISTORY ................................ 10
                             9 VI.       STROJNIK’S STATE LAW CLAIMS FAIL ............................................... 11
                       10 VII.           CONCLUSION ............................................................................................. 12
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER                   BN 40544708v1                                           i
A PROFESSIONAL CORPORATION
       LOS ANGELES                REPLY IN SUPPORT OF MOTION TO DISMISS                                   Case No. 8:19-cv-01560-JVS-JDE
                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 3 of 16 Page ID #:800



                             1                                        TABLE OF AUTHORITIES
                                                                                                                                               PAGE
                             2
                                 Cases
                             3
                               Barnes v. Marriott Hotel Servs.,
                             4   2017 U.S. Dist. LEXIS 22588 (N.D. Cal. Feb. 16, 2017) ...................................... 8
                             5 Brooke v. RK Inv. Props.,
                                    2018 U.S. Dist. LEXIS 9120 (N.D. Cal. Jan. 19, 2018) ............................... 7, 8, 11
                             6
                               Chapman v. Pier 1 Imports (U.S.), Inc.,
                             7  631 F.3d 939 (9th Cir. 2011)................................................................................. 10
                             8 Doran v. 7-Eleven, Inc.,
                                    524 F.3d 1034 (9th Cir. 2008)................................................................................. 3
                             9
                          Gastelum v. Phoenix Cent. Hotel Venture, LLC,
                       10  2019 U.S. Dist. LEXIS 20580 (D. Ariz. Feb. 8, 2019) ........................................... 3
                       11 Harris v. Stonecrest Care Auto Center,
                                    472 F. Supp. 2d 1208 (S.D. Cal. 2007) ................................................................... 3
                       12
                          Houston v. Marod Supermarkets, Inc.,
                       13  733 F.3d 1323 (11th Cir. 2013)............................................................................... 8
                       14 Lucas v. S.C. Coastal Council,
                                    505 U.S. 1003 (1992) .............................................................................................. 4
                       15
                          Lujan v. Defenders of Wildlife,
                       16   504 U.S. 555 (1992) ............................................................................................ 8, 9
                       17 Luu v. Ramparts, Inc.,
                                    926 F. Supp. 2d 1178 (D. Nev. 2013) ..................................................................... 3
                       18
                          Maya v. Centex Corp., Maya v. Centex Corp.,
                       19  658 F.3d 1060 (9th Cir. 2011)................................................................................. 4
                       20 Molski v. Kahn Winery,
                                    405 F. Supp. 2d 1160 (C.D. Cal. 2005) .................................................................. 8
                       21
                          Rocca v. Jalidat, Inc.,
                       22   2017 U.S. Dist. LEXIS 149513 (C.D. Cal. Sept. 13, 2017) ............................... 7, 8
                       23 Safe Air for Everyone v. Meyer,
                                    373 F.3d 1035 (9th Cir. 2004)............................................................................. 2, 3
                       24
                          Scott v. Pasadena Unified Sch. Dist.,
                       25   306 F.3d 646 (9th Cir. 2002)................................................................................. 11
                       26 Spokeo, Inc. v. Robbins,
                                    136 S. Ct. 1540 (2016) ............................................................................................ 3
                       27
                       28
     BUCHALTER                   BN 40544708v1                                             ii
A PROFESSIONAL CORPORATION
       LOS ANGELES                REPLY IN SUPPORT OF MOTION TO DISMISS                                      Case No. 8:19-cv-01560-JVS-JDE
                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 4 of 16 Page ID #:801



                             1                                   TABLE OF AUTHORITIES (cont.)
                                                                                                                                                PAGE
                             2
                             3 Starr v. Baca,
                                    652 F.3d 1202 (9th Cir. 2011)................................................................................. 3
                             4
                               Vogel v. Sym Props., LLC (Vogel I),
                             5   2017 U.S. Dist. LEXIS 214360 (C.D. Cal. 2017) ........................................... 10, 11
                             6 Warth v. Seldin,
                                    422 U.S. 490 (1975) ................................................................................................ 4
                             7
                               Wilson v. Kayo Oil Co.,
                             8  563 F.3D 979 (2009) ............................................................................................... 4
                             9 Wolfe v. Strankman,
                                    392 F.3d 358 (9th Cir. 2004)................................................................................... 2
                       10
                       11 Rules
                       12 Federal Rules of Civil Procedure Rule 12(b)(1)................................................. 2, 3, 4
                       13 Federal Rules of Civil Procedure Rule 12(b)(6)..................................................... 2, 3
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER                   BN 40544708v1                                             iii
A PROFESSIONAL CORPORATION
       LOS ANGELES                REPLY IN SUPPORT OF MOTION TO DISMISS                                      Case No. 8:19-cv-01560-JVS-JDE
                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 5 of 16 Page ID #:802



                             1 I.        INTRODUCTION
                             2           Plaintiff Peter Strojnik (“Plaintiff” or “Strojnik”) has plead all the facts that
                             3 exist in support of his standing and claims, which remain insufficient even on this
                             4 third attempt. Plaintiff has no claim to plead, so his Second Amended Complaint
                             5 (“SAC”) should be dismissed with prejudice.
                             6           Contrary to Strojnik’s vague statements about his alleged injuries, the SAC
                             7 does not, and cannot, allege that he suffered an injury in fact due to any actual
                             8 barriers at the Hotel. He still does not specify any ADA violations, again leaving
                             9 the Court to guess what each of the alleged ADA violations are, and how they relate
                       10 to his alleged disability. Rather than describing the barriers he purportedly
                       11 encountered, the SAC still relies on Strojnik’s baseless assumptions and conclusory
                       12 statements that barriers existed. He does not allege when he allegedly looked
                       13 online, or that he ever had actual knowledge of any actual barrier. If he
                       14 encountered any barriers, he has repeatedly failed to identify them.
                       15                This is insufficient to establish standing or to state a claim under the ADA.
                       16 Nothing in Plaintiff’s Opposition addresses these threshold issues.
                       17                Plaintiff also fails to allege an intent to return to the Hotel or that he is
                       18 genuinely deterred from returning. Plaintiff ignores most of the cases cited in
                       19 support of Defendant’s Motion to Dismiss that have already agreed with Defendant
                       20 regarding the exact same allegations from the same Plaintiff here. See, e.g.,
                       21 Strojnik v. Orangewood LLC, No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS
                       22 11743 (C.D. Cal. Jan. 22, 2020); Strojnik v. Pasadena Robles, No. 2:19-cv-02067-
                       23 AB-PJW, Doc. 23 (C.D. Cal. Aug. 14, 2019); Strojnik v. Swantown Inn & Spa LLC,
                       24 No. CV 2:18-01831 RBL (W.D. Wash. Mar. 12, 2019) (dismissing case with
                       25 prejudice and noting “Strojnik’s history of predatory, unethical filings and hard-to-
                       26 believe assertions”); see also Strojnik v. Victus Grp., Inc., 2020 U.S. Dist. LEXIS
                       27 54117 (E.D. Cal. March 27, 2020). As this Court noted in its April 19, 2020 order:
                       28                        [C]ountless courts have questioned Strojnik’s motives in
     BUCHALTER
A PROFESSIONAL CORPORATION
                                 BN 40544708v1                                 1
       LOS ANGELES
                                  REPLY IN SUPPORT OF MOTION TO DISMISS                     Case No. 8:19-cv-01560-JVS-JDE
                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 6 of 16 Page ID #:803



                             1                   pursuing the litigation and whether he has a good faith basis for
                                                 his claims.
                             2
                                                 This is based on the fact that he files near identical lawsuits,
                             3                   save a few photographs and name changes, in what is
                                                 apparently an effort to pressure ADA defendants into
                             4                   settlements before courts can reach the merits. […] Strojnik is
                                                 no longer an attorney because his law license was suspended for
                             5                   unethical conduct. Id.; Mot. at 1, fn. 1. Strojnik should be very
                                                 well aware of the type of conduct that is permissible, yet
                             6                   despite repeated questioning of his intentions, he continues to
                                                 file countless ADA cases in an effort to obtain money from his
                             7                   victims.”
                             8 (Dkt. 25 at p. 13).
                             9           Strojnik’s SAC does not add any substance to save his standing or his
                       10 fundamentally flawed allegations. As discussed below and at length in Defendant’s
                       11 briefs in support of its three motions to dismiss, Plaintiff’s deficiencies are
                       12 straightforward and necessitate dismissal. Plaintiff simply cannot identify any
                       13 barrier that violates the ADA or caused him harm, and cannot specify how he was
                       14 allegedly injured. He cannot state a cognizable claim or allege injury giving rise
                       15 standing.
                       16 II.            STROJNIK CONTORTS THE RELEVANT STANDING AND
                       17                PLEADING STANDARDS
                       18                Strojnik’s Opposition cherry-picks portions of standards under of Federal
                       19 Rules of Civil Procedure (“FRCP”) Rules 12(b)(1) and 12(b)(6). He asks this Court
                       20 to ignore critical distinctions between facial and factual challenges, unique aspects
                       21 of ADA pleadings applicable in this case, and his continuing failure to identify any
                       22 ADA barrier or how it applied to him.
                       23                Motions to dismiss for lack of subject matter jurisdiction are governed by
                       24 FRCP 12(b)(1). A Rule 12(b)(1) jurisdictional challenge may be facial or factual.
                       25 Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial
                       26 challenge, the moving party asserts that the allegations in the complaint are
                       27 “insufficient on their face” to establish federal jurisdiction. Id. “Whether subject
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                 BN 40544708v1                               2
       LOS ANGELES
                                  REPLY IN SUPPORT OF MOTION TO DISMISS                   Case No. 8:19-cv-01560-JVS-JDE
                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 7 of 16 Page ID #:804



                             1 matter jurisdiction exists therefore does not depend on resolution of a factual
                             2 dispute, but rather on the allegations in [the] complaint.” Wolfe v. Strankman, 392
                             3 F.3d 358, 362 (9th Cir. 2004). The court accepts the allegations as true, and the
                             4 plaintiff need not present evidence outside the pleadings. Id. Jurisdictional
                             5 challenges may be facial or factual. Safe Air for Everyone v. Meyer, 373 F.3d 1035,
                             6 1039 (9th Cir. 2004).
                             7        A factual jurisdictional challenge occurs when the moving party “disputes the
                             8 truth of the allegations that, by themselves, would otherwise invoke federal
                             9 jurisdiction.” Safe Air, 373 F.3d at 1039. Where factual, “the court need not
                       10 presume the truthfulness of the plaintiff’s allegations.” Safe Air, 373 F.3d at
                       11 1039. In resolving a factual dispute, the court may review evidence beyond the
                       12 complaint. Id. Although the defendant is the moving party in a Rule 12(b)(1)
                       13 motion to dismiss, the plaintiff bears the burden of proving that the case is properly
                       14 in federal court. Luu v. Ramparts, Inc., 926 F. Supp. 2d 1178, 1180 (D. Nev. 2013).
                       15             To establish an injury in fact, an ADA plaintiff may show a concrete and
                       16 particularized injury “by stating that he is currently deterred from attempting to
                       17 gain access” to the public accommodation due to a barrier that prevents him access.
                       18 Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1040 (9th Cir. 2008). “A bare procedural
                       19 violation unassociated with a plaintiff’s particular disability cannot satisfy the
                       20 demands of Article III standing.” Gastelum v. Phoenix Cent. Hotel Venture, LLC,
                       21 2019 U.S. Dist. LEXIS 20580, at *8 (D. Ariz. Feb. 8, 2019) (citing Spokeo, Inc. v.
                       22 Robbins, 136 S. Ct. 1540, 1550 (2016)). Given the “trend of abusive ADA
                       23 litigation, special diligence and vigilant examination of the standing requirement
                       24 are necessary and appropriate to ensure the litigation serves the purpose for which
                       25 the ADA was enacted.” Harris v. Stonecrest Care Auto Center, 472 F. Supp. 2d
                       26 1208, 1215 (S.D. Cal. 2007).
                       27             As for the FRCP 12(b)(6) pleading standard, Strojnik critically ignores that
                       28 even “allegations that are taken as true must plausibly suggest an entitlement to
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                             3
       LOS ANGELES
                                 REPLY IN SUPPORT OF MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 8 of 16 Page ID #:805



                             1 relief, such that it is not unfair to require the opposing party to be subjected to the
                             2 expense of discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216
                             3 (9th Cir. 2011). Rather than address the deficiencies in his pleadings, Strojnik
                             4 attempts to waive away all of the pleading and standing requirements at issue. He
                             5 cites cases that contemplate standing and pleading standards in wildly different
                             6 circumstances than those at bar, and conflates the standards of FRCP 12(b)(1) and
                             7 (12)(b)(6) to render both effectively meaningless. (See, e.g., Opposition at p. 6,
                             8 citing Warth v. Seldin, 422 U.S. 490 (1975) (addressing standing to challenge
                             9 zoning ordinance based on specific factual contentions impacting potential
                       10 causation); Lucas v. S.C. Coastal Council, 505 U.S. 1003, fn. 3 (1992) (discussing
                       11 standing in dicta in a footnote in a case involving constitutional takings of property
                       12 where standing was not an issue); Wilson v. Kayo Oil Co., 563 F.3D 979 (2009)
                       13 (Strojnik ignored that the court took “no opinion on whether Wilson’s allegations
                       14 would survive a factual attack.”). Strojnik conveniently ignores that “it is within
                       15 the trial court’s power to allow or to require the plaintiff to supply, by amendment
                       16 to the complaint or by affidavits, further particularized allegations of fact deemed
                       17 supportive of plaintiff's standing.” Maya v. Centex Corp., Maya v. Centex Corp.,
                       18 658 F.3d 1060 (9th Cir. 2011).
                       19              The issues and applicable standards in this case are simple. This matter does
                       20 not involve novel issues of zoning, constitutional takings, or convoluted property
                       21 rights. Plaintiff simply cannot identify any barrier that violates the ADA or caused
                       22 him harm, and cannot specify how he was allegedly injured. Strojnik provides no
                       23 reason why he should be relieved from the requirements that he identify a real legal
                       24 violation, a cognizable harm, and a plausible connection between the two. Strojnik
                       25 still fails to allege standing or state a claim.
                       26 III.         STROJNIK IS UNABLE TO ALLEGE INJURY-IN-FACT
                       27              Strojnik also still fails to credibly allege injury-in fact, and thus fails to
                       28 establish standing or state a claim. He fails to provide anything more than vague
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                             4
       LOS ANGELES
                                 REPLY IN SUPPORT OF MOTION TO DISMISS                    Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 9 of 16 Page ID #:806



                             1 and conclusory assertions regarding the alleged barriers he allegedly encountered at
                             2 the Hotel. The SAC does not specify what violations occurred, what specific
                             3 accommodations Strojnik required, and, importantly, it does not tie any of the
                             4 alleged violations to Strojnik’s disability. Therefore, it is entirely unclear how (if at
                             5 all) any of the alleged ADA violations interfered with Strojnik’s personal use and
                             6 enjoyment of the Hotel.
                             7            Still, as in Strojnik v. Orangewood, LLC, Strojnik “does not identify what
                             8 features or information Plaintiff requires for his accessibility needs . . . [and] . . .
                             9 Plaintiff must do more than merely identify barriers that he encountered – he must
                       10 plead how each barrier affected him because of his disability.” Strojnik v.
                       11 Orangewood LLC, No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743, at
                       12 *10 (C.D. Cal. Jan. 22, 2020). Strojnik v. Orangewood, along with a growing
                       13 number of federal courts, held that because Strojnik failed to plead how such
                       14 barriers related to his disability, or any facts to support an injury because of those
                       15 barriers, he failed to establish standing under Article III. Id.; Strojnik v. Kapalua
                       16 Land Co. Ltd., No. CV 19-00077-SOM-KJM, 2019 WL 4684450 (D. Haw. Sept.
                       17 25, 2019); Strojnik v. Victus Grp., Inc., 2020 U.S. Dist. LEXIS 54117 (E.D. Cal.
                       18 March 27, 2020) (Victus)1; Strojnik v. Swantown Inn & Spa LLC, No. CV 2:18-
                       19 01831 RBL (W.D. Wash. Mar. 12, 2019) (dismissing case with prejudice and
                       20 noting “Strojnik’s history of predatory, unethical filings and hard-to-believe
                       21 assertions”).
                       22
                       23
                                 1
                                     The District Court in Strojnik v. Victus Group declined to adopt the Magistrate’s
                       24 recommendations, issued in September 2019, because the “body of case law had
                                 not developed by the time the F&R was issued, and thus, was not available to the
                       25 Magistrate Judge.” 2020 U.S. Dist. LEXIS 54117 at n. 1 (E.D. Cal. March 27,
                                 2020). That same argument applies to the November 2019 magistrate decision
                       26 from Strojnik v. GF Carneros Tenant, LLC (N.D. Cal 3:19-cc-03583 at Dkt. 28)
                          (GF Carneros), cited by Plaintiff in his Response, which is clearly an outlier.
                       27 1
                            The Court granted Plaintiff leave to amend his complaint, and provided him 30
                          days to do so. Plaintiff filed a second amended complaint in the Strojnik v. SCG
                       28 matter within hours of the dismissal order.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                 BN 40544708v1                               5
       LOS ANGELES
                                     REPLY IN SUPPORT OF MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
                                     PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 10 of 16 Page ID #:807



                             1         The operative facts in this case have not changed. Plaintiff still refuses to
                             2 specify how any of the alleged barriers violate the ADA, and, importantly, how
                             3 they affect his personal disability. See Strojnik v. Orangewood LLC, No. 8:19-cv-
                             4 00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743, at *10 (C.D. Cal. Jan. 22, 2020)
                             5 (Strojnik “does not identify what features or information Plaintiff requires for his
                             6 accessibility needs . . . [and] . . . Plaintiff must do more than merely identify
                             7 barriers that he encountered – he must plead how each barrier affected him because
                             8 of his disability.”) Instead, like in his first two complaints and in each of the cases
                             9 he fails to acknowledge in his Opposition, Plaintiff leaves the court to guess as to
                       10 what violations might exist, and how they impacted him. He provides no facts
                       11 whatsoever to address this Court’s prior dismissal order or indicate that he
                       12 encountered a specific barrier at the Hotel that impacted his access in any way. He
                       13 cannot establish injury-in-fact.
                       14              For the same reasons, Strojnik also fails to state a claim under the ADA. He
                       15 does not identify any barriers or how they impacted him. “[B]ecause he did not
                       16 state what was missing from SCG American’s website or connect that missing
                       17 information to his disability, Strojnik has not stated an ADA claim.” (Dkt. 25 at pp.
                       18 7-8). Moreover, because “Strojnik has not explained how alleged [physical]
                       19 barriers deny him full and equal access as a result of his disability,” his SAC also
                       20 fails to state a physical barrier claim. Id. at p. 8.
                       21 IV.          STROJNIK DOES NOT ALLEGE A GENUINE INTENT TO RETURN
                       22              OR DETERRENCE
                       23              Plaintiff’s Opposition does not address the authority Defendant cites in
                       24 support of the argument that he does not allege a genuine intent to return. See, e.g.,
                       25 Strojnik v. Orangewood LLC, No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS
                       26 11743 (C.D. Cal. Jan. 22, 2020); Strojnik v. Pasadena Robles, No. 2:19-cv-02067-
                       27 AB-PJW, Doc. 23 (C.D. Cal. Aug. 14, 2019); Strojnik v. Swantown Inn & Spa LLC,
                       28 No. CV 2:18-01831 RBL (W.D. Wash. Mar. 12, 2019) (dismissing case with
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                      6
       LOS ANGELES
                                 REPLY IN SUPPORT OF MOTION TO DISMISS                  Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 11 of 16 Page ID #:808



                             1 prejudice and noting “Strojnik’s history of predatory, unethical filings and hard-to-
                             2 believe assertions”); see also Strojnik v. Victus Grp., Inc., 2020 U.S. Dist. LEXIS
                             3 54117 (E.D. Cal. March 27, 2020) (there are “insufficient factual allegations that
                             4 justify an inference that Strojnik would attempt to book a room and stay with SSR
                             5 if the barriers relating to his disability are actually remedied or otherwise brought in
                             6 to compliance with the ADA.”).2
                             7            While Strojnik’s Response relies heavily on the CREEC case, CREEC does
                             8 not negate the requirement that Plaintiff provide evidence of concrete travel plans.
                             9 It is also distinguishable from the circumstances of this case. Not only does Strojnik
                       10 fail to provide any factual support for his blanket assertions, but he fails to
                       11 articulate any specific plan to return or explain why he is likely to stay at or visit the
                       12 Hotel in the future. Moreover, CREEC reiterated that courts must make “case-by-
                       13 case determinations about whether a particular plaintiff's injury is imminent.” See
                       14 CREEC, 867 F.3d at 1100. Indeed, even after CREEC, district courts throughout
                       15 California still require “evidence of concrete travel plans to show that a disabled
                       16 plaintiff intends to visit a facility in the near future.” See, e.g., Brooke v. RK Inv.
                       17 Props., 2018 U.S. Dist. LEXIS 9120, at *6-7 (N.D. Cal. Jan. 19, 2018); Rocca v.
                       18 Jalidat, Inc., 2017 U.S. Dist. LEXIS 149513, at *7-8 (C.D. Cal. Sept. 13, 2017).
                       19                 A closer reading of CREEC reveals that the Ninth Circuit was not so cut-and-
                       20 dry with its analysis as Plaintiff proposes in his Opposition brief. CREEC reiterated
                       21 that courts must make “case-by-case determinations about whether a particular
                       22
                                 2
                                     The District Court in Strojnik v. Victus Group declined to adopt the Magistrate’s
                       23 recommendations, issued in September 2019, because the “body of case law had
                                 not developed by the time the F&R was issued, and thus, was not available to the
                       24 Magistrate Judge.” 2020 U.S. Dist. LEXIS 54117 at n. 1 (E.D. Cal. March 27,
                                 2020). That same argument applies to the November 2019 magistratef decision
                       25 from Strojnik v. GF Carneros Tenant, LLC (N.D. Cal 3:19-cc-03583 at Dkt. 28)
                                 (GF Carneros), cited by Plaintiff in his Response, which is clearly an outlier. See
                       26 also Strojnik v. 574 Escuela, LLC (N.D. Cal. 3:18-cv-06777 at Dkt. 24) (denying
                                 dismissal while acknowledging that its holding was inconsistent with 9th Circuit
                       27 and Supreme Court jurisprudence, noting, inter alia, it is not readily apparent how
                                 these allegations are meaningfully different from the “some day” travel plans the
                       28 Supreme Court found to be insufficient for standing in that case.”)
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                           7
       LOS ANGELES
                                     REPLY IN SUPPORT OF MOTION TO DISMISS               Case No. 8:19-cv-01560-JVS-JDE
                                     PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 12 of 16 Page ID #:809



                             1 plaintiff's injury is imminent.” See CREEC, 867 F.3d at 1100. Indeed, even after
                             2 CREEC, district courts throughout California still require “evidence of concrete
                             3 travel plans to show that a disabled plaintiff intends to visit a facility in the near
                             4 future” citing Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1335-37 (11th
                             5 Cir. 2013) (assessing various factors in determining whether plaintiff suing under
                             6 ADA Title III was likely to actually visit the supermarket, including prior visits,
                             7 proximity of residence to store, plans for future visits, and status as an “ADA tester
                             8 who has filed many similar lawsuits”). CREEC, 867 F.3d at 1100; see, e.g., Brooke
                             9 v. RK Inv. Props., 2018 U.S. Dist. LEXIS 9120, at *6-7 (N.D. Cal. Jan. 19, 2018);
                       10 Rocca v. Jalidat, Inc., 2017 U.S. Dist. LEXIS 149513, at *7-8 (C.D. Cal. Sept. 13,
                       11 2017). Similarly, in Brooke v. RK Inv. Props. opinion, the Northern District of
                       12 California interpreted CREEC as still requiring the classic approach to standing in
                       13 the ADA cases regardless of any plaintiff’s tester status. Brooke v. RK Inv. Props.,
                       14 2018 U.S. Dist. LEXIS 9120, at *6-7 (ordering Plaintiff to show cause “why the
                       15 failure to identify accessible-rooms available for reservation on a website booking
                       16 tool violates the ADA.”). Rocca similarly interpreted CREEC as requiring that the
                       17 plaintiff establish standing as laid out in Lujan. See Rocca v. Jalidat, Inc., 2017
                       18 U.S. Dist. LEXIS 149513, *7-8 (C.D. Cal. 2017); see also Molski v. Kahn Winery,
                       19 405 F. Supp. 2d 1160, 1164 (C.D. Cal. 2005) (holding “[w]here a plaintiff has
                       20 visited a restaurant only once, the lack of a ‘history of past patronage seems to
                       21 negate the possibility of future injury at [that] particular location’” and finding
                       22 against a likelihood of future harm because plaintiff lives more than 100 miles from
                       23 the public accommodation) (citations omitted)).
                       24              With this more accurate context of the CREEC opinion, Defendant’s
                       25 argument stands that, in these circumstances, Plaintiff has provided nothing more
                       26 than conclusory, “some day” plans to return to Defendant’s property at some
                       27 uncertain point in the future, which is not enough to establish standing here. Lujan
                       28 v. Defenders of Wildlife, 504 U.S. 555, 564 (1992); see Barnes v. Marriott Hotel
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                            8
       LOS ANGELES
                                 REPLY IN SUPPORT OF MOTION TO DISMISS                   Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 13 of 16 Page ID #:810



                             1 Servs., 2017 U.S. Dist. LEXIS 22588, at *24 (N.D. Cal. Feb. 16, 2017) (plaintiff
                             2 failed to establish standing where she stated nothing more than “‘some day’
                             3 intentions” to return “at an uncertain point in the future…”). Plaintiff’s claims here
                             4 are highly distinguishable from those in CREEC.3 The plaintiffs in CREEC
                             5 described their particular interactions with the hotel, backed by definitive intentions
                             6 to go visit the hotel in the first place, definitive barriers they knew about, and
                             7 definitive intentions to visit the hotel at issue again.
                             8           In comparison, Strojnik here does not allege any specific plans he had to visit
                             9 the Hotel, does not allege that he ever patronized the Hotel, does not state when he
                       10 allegedly looked online, lives 350 miles away from the Hotel, has no active
                       11 intention to visit the Hotel in the future, did not call or do anything to confirm his
                       12 assumption of inaccessibility at the Hotel, and does not allege any reason why he
                       13 would ever visit the Hotel specifically. Strojnik ignores all of these clear
                       14 distinctions that call into question his vaguely professed intent to return.
                       15                The circumstances of this case strongly indicate that Strojnik does not have a
                       16 genuine intent to return to the Hotel. In light of Strojnik’s identical allegations in
                       17 so many other federal ADA cases, his vague allegations here are even more suspect.
                       18 Strojnik’s claims regarding his intent to return are not genuine, credible, or
                       19 plausible.
                       20                Similarly, Strojnik does not genuinely allege that he has been deterred. As
                       21 discussed above, he does not allege any actual knowledge of any barrier that would
                       22 have impacted his ability to access the Hotel’s accommodations based on his
                       23 disability. He does not specify what barriers he even thinks existed, but merely
                       24 cites grainy photographs and states his assumptions about the existence of barriers
                       25 and his reaction thereto. Plaintiff also failed to tie them to his alleged disability as
                       26 required to show the violation “affect[s] the plaintiff in a personal and individual
                       27
                                 3
                            Plaintiff’s claims here are much closer to the precedent Defendant cited in the Motion to
                       28 Dismiss, most of which Plaintiff conveniently ignores.
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                                 9
       LOS ANGELES
                                     REPLY IN SUPPORT OF MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
                                     PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 14 of 16 Page ID #:811



                             1 way.” Strojnik v. Pasadena Robles, No. 2:19-cv-02067-AB-PJW, Doc. 23, at *4 n.
                             2 1 (C.D. Cal. Aug. 14, 2019) (quoting Lujan, 504 U.S. at 560 n. 1); see also Strojnik
                             3 v. Victus Grp., Inc., 2020 U.S. Dist. LEXIS 54117 (E.D. Cal. March 27, 2020)
                             4 (there are “insufficient factual allegations that justify an inference that Strojnik
                             5 would attempt to book a room and stay with SSR if the barriers relating to his
                             6 disability are actually remedied or otherwise brought in to compliance with the
                             7 ADA.”), citing Strojnik v. IA Lodging Napa, 2020 U.S. Dist. LEXIS 32075 at *10-
                             8 *11. Strojnik’s unwarranted assumptions do not amount to genuine deterrence.
                             9         In light of Strojnik’s failure to identify any specific barriers, how they
                       10 deterred him from access based on his disability, and the implausibility of all of his
                       11 pertinent intentions, as detailed above, Strojnik does not establish standing on a
                       12 deterrence theory either. His claims should be dismissed.
                       13 V.           STROJNIK IGNORES HIS LITIGATION HISTORY
                       14              Because it so obviously impacts his credibility, Strojnik completely ignores
                       15 the affect his litigation history has on his ability to show genuine deterrence.
                       16 Indeed, he ignores the many authorities cited by Defendant that deem such history
                       17 relevant to determining both a plaintiff’s intent to return and motivations for filing
                       18 the lawsuit. An ADA plaintiff’s litigation history can be properly considered as
                       19 evidence undermining his or her professed intent to return. Specifically, courts
                       20 consider litigation history a relevant factor in evaluating whether the plaintiff’s
                       21 professed intent is genuine. Vogel v. Sym Props., LLC (Vogel I), 2017 U.S. Dist.
                       22 LEXIS 214360, at *16 (C.D. Cal. 2017) (“Though past litigation history alone is
                       23 not sufficient to impugn a plaintiff’s credibility, courts do consider prior suits in
                       24 evaluating a plaintiff’s stated intent to return to a particular establishment.”).
                       25 Where the plaintiff’s alleged intent to return is not genuine, the plaintiff lacks
                       26 standing to pursue his or her action. See Chapman v. Pier 1 Imports (U.S.), Inc.,
                       27 631 F.3d 939, at 953 (9th Cir. 2011) (“[A plaintiff] lacks standing if he is
                       28 indifferent to returning to the store or if his alleged intent to return is not genuine.”).
     BUCHALTER
A PROFESSIONAL CORPORATION
                          BN 40544708v1                               10
       LOS ANGELES
                                 REPLY IN SUPPORT OF MOTION TO DISMISS                  Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 15 of 16 Page ID #:812



                             1 As the court noted in Vogel I, “[t]he issue is not whether Plaintiff is a serial ADA
                             2 tester, but whether he misrepresented the purpose of his visit” to Defendant’s
                             3 property. Vogel 1, 2017 U.S. Dist. LEXIS 214360, at *15-16. The filing of
                             4 “hundreds of suits against hotels and motels over the past few years all over
                             5 California, despite living in Arizona, calls into question [Strojnik’s] intent and
                             6 ability to visit these facilities in general.” See Brooke v. R.K. Investment Prop.,
                             7 2018 U.S. Dist. LEXIS 9120, at *5-6 (N.D. Cal. Jan. 19, 2018) (Northern District
                             8 of California dismissing lawsuit filed by Plaintiff Strojnik’s son on behalf of serial
                             9 plaintiff Theresa Brooke).
                       10               Plaintiff fails to allege injury-in-fact or any genuine intent to return to the
                       11 Hotel. His litigation history and the allegations he has made in other lawsuits in the
                       12 same time period at issue are absolutely relevant to that determination.
                       13 VI.           STROJNIK’S STATE LAW CLAIMS FAIL
                       14               Strojnik does not attempt to rebut Defendant’s arguments against his state
                       15 claims. He simply states: “[s]ince Plaintiff disagrees with the premise of the
                       16 proposition, Plaintiff requests that the Court retain jurisdiction over all State Law
                       17 Claims.” This is not an argument, and does not warrant a response or the Court’s
                       18 consideration.
                       19               Plaintiff’s state law claims are derivative of his improper federal claims, and
                       20 therefore also fail. “[W]here a Court lacks Article III jurisdiction over a plaintiff’s
                       21 ADA claim for lack of standing, the Court has no discretion to retain supplemental
                       22 jurisdiction over the plaintiff’s remaining state law claims.” Strojnik v. SCG, Dkt.
                       23 25 at p. 8, citing Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 664 (9th Cir.
                       24 2002) (“[W]ith the dismissal of [plaintiff’s] federal constitutional claim for lack of
                       25 standing, we have no authority to retain jurisdiction.”) In any case, the Court
                       26 should dismiss Strojnik’s state law claims because the monetary remedies sought
                       27 and the applicable state standards substantially predominate over his separate
                       28 federal ADA claims.
     BUCHALTER
A PROFESSIONAL CORPORATION
                                BN 40544708v1                               11
       LOS ANGELES
                                 REPLY IN SUPPORT OF MOTION TO DISMISS                    Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 32 Filed 05/12/20 Page 16 of 16 Page ID #:813



                             1 VII. CONCLUSION
                             2           For the foregoing reasons, Defendant respectfully requests that this Court
                             3 dismiss Plaintiff’s Second Amended Complaint with prejudice and issue an order
                             4 showing cause why he should not be declared a vexatious litigant.
                             5
                                 DATED: May 12, 2020                     BUCHALTER
                             6                                           A Professional Corporation
                             7
                             8                                           By: /s/ Tracy A. Warren
                                                                                     TRACY A. WARREN
                             9                                                       RICK A. WALTMAN
                                                                                  Attorneys for Defendant SCG
                       10                                                    AMERICAN CONSTRUCTION INC
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                 BN 40544708v1                             12
       LOS ANGELES
                                  REPLY IN SUPPORT OF MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
